157 Ga. App. 395 (1981)
277 S.E.2d 764
CALDWELL et al.
v.
CHARLTON COUNTY BOARD OF EDUCATION.
60770.
Court of Appeals of Georgia.
Decided February 6, 1981.
*396 Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellant.
John B. Adams, James E. Stein, for appellee.
SOGNIER, Judge.
The only question raised in this appeal is whether the trial court erred in reversing the decision of the Board of Review, Employment Security Division, Georgia Department of Labor, granting Pamela Henderson's claim for unemployment compensation. The claim was first approved by a claims examiner, affirmed by an administrative hearing officer and the Board of Review, and thereafter reversed by the Superior Court of Charlton County.
Miss Henderson was employed by the Charlton County Board of Education as a teacher for the 1978-1979 school year. Before the school year began, Miss Henderson informed the school principal that she was not certified, and after a discussion with the principal, asked to be released from her contract so she could teach in another county in a field in which she was fully certified. The principal would not release Miss Henderson from her contract; he wanted her to teach in Charlton County and could not release her until someone was found to replace her. Therefore, Miss Henderson made a personal effort to find a qualified replacement. Although it was her understanding from conversations with the principal and the county school superintendent that she would be allowed to teach the entire school year and complete her work for full certification during the next holiday period, she was informed around Thanksgiving that she would be terminated when a replacement could be found. She was, in fact, terminated on January 12, 1979.
Code Ann. § 54-619 provides, in pertinent part: "In any judicial proceeding under this section, the findings of the board of review as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive . . ." We have interpreted this provision to mean that if there is any evidence to support the board's finding, it will be approved. Caldwell v. Atlanta Board of Education, 152 Ga. App. 291, 292 (262 SE2d 573) (1979); Sarah Coventry, Inc. v. Caldwell, 243 Ga. 429, 432 (254 SE2d 375) (1979); Johnson v. Caldwell, 148 Ga. App. 617, 619 (251 SE2d 837) (1979). As this test was met by appellant, the Superior Court erred in reversing the Board of Review.
Judgment reversed. Deen, P. J., and Birdsong, J., concur.